Citation Nr: 0622563	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate rating for each 
ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1970.  This appeal is before the 
Board of Veterans' Appeals (Board) from a February 2003 
decision of the Fort Harrison, Montana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating assigned for the tinnitus is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears; factors warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code (Code) (2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The facts in this case are not in dispute.  As the 
law is dispositive the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The veteran asserts that hi service-connected tinnitus is 
bilateral, and seeks a 10 percent rating for each ear.  

A February 1994 rating decision granted the veteran service 
connection for tinnitus, rated 10 percent.  In February 2003 
the veteran's representative filed a claim for increase in 
the rating for tinnitus (apparently based on it being 
perceived in both ears).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), the United States Court of Appeals for Veterans 
Claims (Court) held that versions of Code 6260 in effect 
prior to 1999 and prior to June 13, 2003, required the 
assignment of dual 10 percent ratings for "bilateral" 
tinnitus.  VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  While the appeal to the Federal Circuit 
was pending, the Secretary of VA imposed a stay on 
adjudication at the Board of tinnitus rating claims affected 
by Smith.  The specific claims affected by the stay included 
all claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a rating for tinnitus in 
excess of 10 percent was sought.  Hence, it encompassed the 
instant claim.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's longstanding interpretation of Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  As a 
consequence, on July 10, 2006, the Secretary rescinded the 
stay, and directed the Board to resume adjudication of the 
stayed cases, consistent with the decision of the Federal 
Circuit.

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent rating for 
tinnitus.  As the revised version of Code 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus, the veteran's claim for a schedular rating in 
excess of 10 percent for tinnitus, based on assignment of a 
separate rating for each ear, must be denied under both the 
old and the new versions of the regulation.  Nothing in the 
record suggests that the tinnitus requires frequent 
hospitalization or causes marked interference with employment 
or otherwise suggests that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated, nor is it 
so alleged.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


